DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/04/2020 & 12/14/2020. It is noted, however, that applicant has not filed a certified copy of the JP2020037101 & JP2020206925 application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 is being considered by the examiner.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Niwa et al. disclose: a radiographic image detection device (fig.5) that includes a pixel region (fig.5 item 105), in which a plurality of pixels that accumulate charge corresponding to radiation emitted from a radiation source to detect the radiation are arranged (para. [0023]), and performs radiography, which irradiates the pixel region with the radiation from the radiation source in a state in which a subject is placed between the radiation source (para. [0106]) and the pixel region and reads a pixel signal corresponding to the charge from the pixel region, to acquire a radiographic image of the subject (para. [0106]), comprising: at least one processor (fig.5 item 501), wherein the processor performs: a first gain image acquisition process of reading the pixel signal from the pixel region irradiated with the radiation in a state in which the subject is not placed to acquire a first gain image for correction (pg.9 para. [0106] L5-7 from the end); a second gain image acquisition process of reading the pixel signal from the pixel region irradiated with the radiation in a state in which the subject is not placed to acquire a second gain image for correction and reading the pixel signal of the second gain image in an accumulation time of the charge shorter than that of the first gain image or using binning reading (pg.8, para. [0106]); a primary correction process of subtracting the first offset image from the radiographic image to generate a primary corrected image (pg.9 para. [0106] L24-end).
 Fumitaka et al. disclose: a first offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the first gain image in a state in which the subject is not placed and the radiation is not emitted to acquire a first offset image for correction (para. [0017]), a second offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the second gain image in a state in which the subject is not placed and the radiation is not emitted to acquire a second offset image for correction (para. [0023]-[0024], [0026]); 
Aida et al. disclose: an immediately preceding offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the second gain image immediately before the radiography to acquire an immediately preceding offset image for correction (para. [0026]).
The prior arts fail to teach, disclose, suggest or make obvious: an offset difference image generation process of subtracting the second offset image from the immediately preceding offset image to generate an offset difference image; a secondary correction process of performing gain correction on the primary corrected image on the basis of the first gain image to generate a secondary corrected image; a gain-corrected offset difference image generation process of performing gain correction on the offset difference image on the basis of the second gain image to generate a gain-corrected offset difference image; a noise reduction process of performing a low-pass filtering process on the gain-corrected offset difference image; and a tertiary correction process of subtracting the gain-corrected offset difference image subjected to the low-pass filtering process from the secondary corrected image to generate a tertiary corrected image.
Regarding independent claim 5, Niwa et al. and Aida et al. disclose: a method for operating a radiographic image detection device that includes a pixel region, in which a plurality of pixels that accumulate charge corresponding to radiation emitted from a radiation source to detect the radiation are arranged, and performs radiography, which irradiates the pixel region with the radiation from the radiation source in a state in which a  subject is placed between the radiation source and the pixel region and reads a pixel signal corresponding to the charge from the pixel region, to acquire a radiographic image of the subject, the method comprising: a first gain image acquisition step of reading the pixel signal from the pixel region irradiated with the radiation in a state in which the subject is not placed to acquire a first gain image for correction; a second gain image acquisition step of reading the pixel signal from the pixel region irradiated with the radiation in a state in which the subject is not placed to acquire a second gain image for correction and reading the pixel signal of the second gain image in an accumulation time of the charge shorter than that of the first gain image or using binning reading; a first offset image acquisition step of reading the pixel signal from the pixel region using the same reading method as that used for the first gain image in a state in which the subject is not placed and the radiation is not emitted to acquire a first offset image for correction; a second offset image acquisition step of reading the pixel signal from the pixel region using the same reading method as that used for the second gain image in a state in which the subject is not placed and the radiation is not emitted to acquire a second offset image for correction; an immediately preceding offset image acquisition step of reading the pixel signal from the pixel region using the same reading method as that used for the second gain image immediately before the radiography to acquire an immediately preceding offset image for correction; a primary correction step of subtracting the first offset image from the radiographic image to generate a primary corrected image (see independent claim 1).
The prior arts fail to teach, disclose, suggest or make obvious: an offset difference image generation step of subtracting the second offset image from the immediately preceding offset image to generate an offset difference image; a secondary correction step of performing gain correction on the primary corrected image on the basis of the first gain image to generate a secondary corrected image; a gain-corrected offset difference image generation step of performing gain correction on the offset difference image on the basis of the second gain image to generate a gain-corrected offset difference image; a noise reduction step of performing a low-pass filtering process on the gain-corrected offset difference image; and a tertiary correction step of subtracting the gain-corrected offset difference image subjected to the low-pass filtering process from the secondary corrected image to generate a tertiary corrected image.
Regarding independent claim 6, Niwa et al. and Aida et al. disclose: a non-transitory computer-readable storage medium storing an operation program for operating at least one processor included in a radiographic image detection device that includes a pixel region, in which a plurality of pixels that accumulate charge corresponding to radiation emitted from a radiation source to detect the radiation are arranged, and performs radiography, which irradiates the pixel region with the radiation from the radiation source in a state in which a subject is placed between the radiation source and the pixel region and reads a pixel signal corresponding to the charge from the pixel region, to acquire a radiographic image of the subject, the operation program causing the processor to perform: a first gain image acquisition process of reading the pixel signal from the pixel region irradiated with the radiation in a state in which the subject is not placed to acquire a first gain image for correction; a second gain image acquisition process of reading the pixel signal from the pixel region irradiated with the radiation in a state in which the subject is not placed to acquire a second gain image for correction and reading the pixel signal of the second gain image in an accumulation time of the charge shorter than that of the first gain image or using binning reading; a first offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the first gain image in a state in which the subject is not placed and the radiation is not emitted to acquire a first offset image for correction; a second offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the second gain image in a state in which the subject is not placed and the radiation is not emitted to acquire a second offset image for correction; an immediately preceding offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the second gain image immediately before the radiography to acquire an immediately preceding offset image for correction; a primary correction process of subtracting the first offset image from the radiographic image to generate a primary corrected image (see independent claim 1).
The prior arts fail to teach, disclose, suggest or make obvious: an offset difference image generation process of subtracting the second offset image from the immediately preceding offset image to generate an offset difference image; a secondary correction process of performing gain correction on the primary corrected image on the basis of the first gain image to generate a secondary corrected image; a gain-corrected offset difference image generation process of performing gain correction on the offset difference image on the basis of the second gain image to generate a gain-corrected offset difference image; a noise reduction process of performing a low-pass filtering process on the gain-corrected offset difference image; and a tertiary correction process of subtracting the gain-corrected offset difference image.
Regarding independent claim 7, Niwa et al. and Aida et al. disclose: a radiographic image detection device that includes a pixel region, in which a plurality of pixels that accumulate charge corresponding to radiation emitted from a radiation source to detect the radiation are arranged, and performs radiography, which irradiates the pixel region with the radiation from the radiation source in a state in which a subject is placed between the radiation source and the pixel region and reads a pixel signal corresponding to the charge from the pixel region, to acquire a radiographic image of the subject, comprising: at least one processor, herein the processor performs: a gain image acquisition process of reading the pixel signal from the pixel region irradiated with the radiation in a state in which the subject is not placed to acquire a gain image for correction and reading the pixel signal of the gain image in an accumulation time of the charge shorter than that of the radiographic image or using binning reading; a first offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the radiographic image in a state in which the subject is not placed and the radiation is not emitted to acquire a first offset image for correction; a second offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the gain image in a state in which the subject is not placed and the radiation is not emitted to acquire a second offset image for correction; an immediately preceding offset image acquisition process of reading the pixel signal  from the pixel region using the same reading method as that used for the gain image immediately before the radiography to acquire an immediately preceding offset image for correction; a primary correction process of subtracting the first offset image from the radiographic image to generate a primary corrected image (see independent claim 1).
The prior arts fail to teach, disclose, suggest or make obvious: an offset difference image generation process of subtracting the second offset image from the immediately preceding offset image to generate an offset difference image; a gain-corrected offset difference image generation process of performing gain correction on the offset difference image on the basis of the gain image to generate a gain-corrected offset difference image; a noise reduction process of performing a low-pass filtering process on the gain-corrected offset difference image; an inverse-gain-corrected difference image generation process of performing inverse gain correction on the gain-corrected offset difference image subjected to the low-pass filtering process on the basis of the gain image to generate an inverse-gain-corrected difference image; and a tertiary correction process of subtracting the inverse-gain-correct.
Regarding independent claim 8, Niwa et al. and Aida et al. disclose: a method for operating a radiographic image detection device that includes a pixel region, in which a plurality of pixels that accumulate charge corresponding to radiation emitted from a radiation source to detect the radiation are arranged, and performs radiography, which irradiates the pixel region with the radiation from the radiation source in a state in which a subject is placed between the radiation source and the pixel region and reads a pixel signal corresponding to the charge from the pixel region, to acquire a radiographic image of the subject, the method comprising: a gain image acquisition step of reading the pixel signal from the pixel region irradiated with the radiation in a state in which the subject is not placed to acquire a gain image for correction and reading the pixel signal of the gain image in an accumulation time of the charge shorter than that of the radiographic image or using binning reading; a first offset image acquisition step of reading the pixel signal from the pixel region using the same reading method as that used for the radiographic image in a state in which the subject is not placed and the radiation is not emitted to acquire a first offset image for correction; a second offset image acquisition step of reading the pixel signal from the pixel region using the same reading method as that used for the gain image in a state in which the subject is not placed and the radiation is not emitted to acquire a second offset image for correction; an immediately preceding offset image acquisition step of reading the pixel signal from the pixel region using the same reading method as that used for the gain image immediately before the radiography to acquire an immediately preceding offset image for correction; a primary correction step of subtracting the first offset image from the radiographic image to generate a primary corrected image (see independent claim 1).
The prior arts fail to teach, disclose, suggest or make obvious: an offset difference image generation step of subtracting the second offset image from the immediately preceding offset image to generate an offset difference image; a gain-corrected offset difference image generation step of performing gain correction on the offset difference image on the basis of the gain image to generate a gain-corrected offset difference image; a noise reduction step of performing a low-pass filtering process on the gain-corrected offset difference image; an inverse-gain-corrected difference image generation step of performing inverse gain correction on the gain-corrected offset difference image subjected to the low-pass filtering process on the basis of the gain image to generate an inverse-gain-corrected difference image; and a tertiary correction step of subtracting the inverse-gain-corrected difference image from the primary corrected image to generate a tertiary corrected image.
Regarding independent claim 9, Niwa et al. and Aida et al. disclose: a non-transitory computer-readable storage medium storing an operation program for operating at least one processor included in a radiographic image detection device that includes a pixel region, in which a plurality of pixels that accumulate charge corresponding to radiation emitted from a radiation source to detect the radiation are arranged, and performs radiography, which irradiates the pixel region with the radiation from the radiation source in a state in which a subject is placed between the radiation source and the pixel region and reads a pixel signal corresponding to the charge from the pixel region, to acquire a radiographic image of the subject, the operation program causing the processor to perform: a gain image acquisition process of reading the pixel signal from the pixel region irradiated with the radiation in a state in which the subject is not placed to acquire a gain  image for correction and reading the pixel signal of the gain image in an accumulation time of the charge shorter than that of the radiographic image or using binning reading; a first offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the radiographic image in a state in which the subject is not placed and the radiation is not emitted to acquire a first offset image for correction; a second offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the gain image in a state in which the subject is not placed and the radiation is not emitted to acquire a second offset image for correction; an immediately preceding offset image acquisition process of reading the pixel signal from the pixel region using the same reading method as that used for the gain image immediately before the radiography to acquire an immediately preceding offset image for correction; a primary correction process of subtracting the first offset image from the radiographic image to generate a primary corrected image (see independent claim 1).
The prior arts fail to teach, disclose, suggest or make obvious: an offset difference image generation process of subtracting the second offset image from the immediately preceding offset image to generate an offset difference image; a gain-corrected offset difference image generation process of performing gain correction on the offset difference image on the basis of the gain image to generate a gain-corrected offset difference image; a noise reduction process of performing a low-pass filtering process on the gain-corrected offset difference image; an inverse-gain-corrected difference image generation process of performing inverse gain correction on the gain-corrected offset difference image subjected to the low-pass filtering process on the basis of the gain image to generate an inverse-gain-corrected difference image; and a tertiary correction process of subtracting the inverse-gain-corrected difference image from the primary corrected image to generate a tertiary corrected image.
Claims 2-4 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884